
	
		I
		112th CONGRESS
		2d Session
		H. R. 4136
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2012
			Mr. Gardner (for
			 himself, Mrs. Blackburn,
			 Mr. Bucshon,
			 Mrs. McMorris Rodgers,
			 Mr. Johnson of Ohio,
			 Mr. Canseco,
			 Mr. Terry,
			 Mr. Sullivan,
			 Mrs. Myrick,
			 Mr. Coffman of Colorado, and
			 Mr. Griffith of Virginia) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To provide for the development of a plan to increase oil
		  and gas production under oil and gas leases of Federal lands under the
		  jurisdiction of the Secretary of Agriculture, the Secretary of Energy, the
		  Secretary of the Interior, and the Secretary of Defense in conjunction with a
		  drawdown of petroleum reserves from the Strategic Petroleum
		  Reserve.
	
	
		1.Compensatory production
			 increase planSection 161 of
			 the Energy Policy and Conservation Act (42 U.S.C. 6241) is amended by adding at
			 the end the following new subsection:
			
				(k)Plan
					(1)In
				generalExcept in the case of
				a severe energy supply interruption described in subsection (d), the Secretary
				may not execute the first drawdown of petroleum products in the Reserve after
				the date of enactment of this subsection, whether through sale, exchange, or
				loan, until the Secretary has developed a plan to increase the percentage of
				Federal lands (including submerged lands of the Outer Continental Shelf) under
				the jurisdiction of the Secretary of Agriculture, the Secretary of Energy, the
				Secretary of the Interior, and the Secretary of Defense leased for oil and gas
				production by the same percentage as the percentage of petroleum in the
				Strategic Petroleum Reserve that is to be drawn down in that first and
				subsequent drawdowns, subject to the limitation under paragraph (2).
					(2)LimitationThe plan required by paragraph (1) shall
				not provide for a total increase in the percentage of Federal lands described
				in paragraph (1) leased for oil and gas production in excess of 10
				percent.
					(3)ConsultationThe Secretary shall prepare the plan
				required by paragraph (1) in consultation with the Secretary of Agriculture,
				the Secretary of the Interior, and the Secretary of
				Defense.
					.
		
